FILED

UNITED STATES DISTRICT COURT `|AN 3 o 2014
FOR THE DISTRICT OF COLUMBIA C(‘;l‘?:'§ ¥ldrSt-“D|T)iiri§t_ 8; Bfa¢ékr'uptzl:’y
e s nc o o um ia

Melvin Brown, )
)

Plaintiff, )

)

v. ) civil A¢ii@n No. /»}¢ - /§¢O

)

Sandra Hill el al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s pro se complaint and application to
proceed in forma pauperz`s. The Court will grant the plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3). l

The plaintiff is a District of Columbia resident suing eleven District of Columbia

residents for monetary damages exceeding $4.6 million. The complaint does not present a

federal question, and it does not provide a basis for diversity jurisdiction because the parties are

not of diverse citizenship Therefore, this case will be dismissed.l A separate Order

mi  

Ur»{it